In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County (Wood, J.), dated September 22, 1986, as denied his cross motion for a downward modification of a pendente lite support order and for an order directing the plaintiff wife to join him in refinancing the marital residence.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find no abuse of discretion in the trial court’s denial of *821the defendant husband’s application for a downward modification of the pendente lite support order based upon an alleged change in his financial circumstances. In reaching this determination, we are compelled to voice again our general disapproval of the practice of taking appeals from orders granting pendente lite relief (Sonitis v Sonitis, 125 AD2d 661). The most expedient and best remedy for any perceived inequities in such awards is to press for an early trial (see, e.g., Schlosberg v Schlosberg, 130 AD2d 735; Velocci v Velocci, 122 AD2d 265, 266).
Nor do we find any merit to the defendant’s argument that the trial court erred in refusing to direct that the marital residence be refinanced. Any directive which affects the disposition of marital property should generally be made only after a trial at which the facts regarding the parties’ finances and assets may be ascertained. Thompson, J. P., Weinstein, Eiber and Sullivan, JJ., concur.